Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Brooks A. Taylor Investment Officer of MFS Nevin P. Chitkara Investment Officer of MFS William P. Douglas Investment Officer of MFS Steven R. Gorham Investment Officer of MFS Richard O. Hawkins Investment Officer of MFS Joshua P. Marston Investment Officer of MFS Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Brooks A. Taylor Lead/Equity Securities Portfolio Manager Employed in the investment area of MFS since 1996 Nevin P. Chitkara Equity Securities Portfolio Manager Employed in the investment area of MFS since 1997 William P. Douglas Mortgage-Backed Debt Securities Portfolio Manager Employed in the investment area of MFS since 2004 Steven R. Gorham Equity Securities Portfolio Manager Employed in the investment area of MFS since 1992 Richard O. Hawkins Debt Securities Portfolio Manager Employed in the investment area of MFS since 1988 Joshua P. Marston Debt Securities Portfolio Manager Employed in the investment area of MFS since 1999
